Citation Nr: 1042177	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision by the Roanoke, Virginia 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for bipolar condition, also claimed as depression and anxiety 
disorder with panic attacks.


FINDING OF FACT

A chronic psychiatric disorder was not shown during service or 
for many years thereafter, and there is no competent evidence 
suggesting the current disorder is related to service. 

CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in a letter issued in 
September 2007, prior to the decision on appeal.  In this letter, 
the RO advised the Veteran what information and evidence was 
needed to substantiate his claim for service connection, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The RO also advised the Veteran how VA determines disability 
ratings and effective dates.  The case was last adjudicated in 
April 2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, service personnel records, post 
service treatment records, records from the Social Security 
Administration (SSA), and the transcript of the August 2010 Board 
videoconference hearing.

The Board acknowledges that the Veteran has not had a VA 
examination relevant to his claim for service connection for a 
psychiatric disorder.  However, as will be shown below, there is 
no competent and credible evidence of a psychiatric disorder 
during service or for many years thereafter, and no competent 
evidence indicating the current disorder is possibly related to 
service.  Thus, a VA examination is not required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. §3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Psychiatric Disability

The Veteran has had psychiatric treatment, with diagnoses 
including bipolar disorder, panic disorder, depression, and 
anxiety.   The Veteran essentially contends that his psychiatric 
problems began during service or are related to service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Veteran's June 1977 service entrance examination does not 
show any complaints or findings of mental or emotional problems.  
During service, in September 1978, the Veteran sought assistance 
at a service medical facility.  He indicated that he and his wife 
were experiencing marital problems.  It was noted that the 
Veteran and his wife both needed to develop their marital skills 
and their communication.  The clinician referred the Veteran and 
his wife for marital counseling.  The Veteran's service personnel 
records show that in January 1980 he was granted a 26-day 
emergency leave due to a situation involving a family member or a 
spouse.  The report of the Veteran's April 1981 service 
separation examination does not show any complaints or findings 
of mental or emotional problems.  The Veteran specifically denied 
experiencing depression, excessive worry, nervous trouble of any 
sort, or frequent trouble sleeping.

In an April 1981 letter, the Battalion Fire Direction Officer 
provided a reference for the Veteran to help him obtain civilian 
employment.  The letter noted that the Officer was highly pleased 
and impressed with the Veteran's performance of military duties 
and that his attitude and appearance were exceptional.  It was 
noted that the Veteran was the type of person who would do well 
in any position, civilian or military. 

The Veteran reports that after service, in about 1995 to 2000, he 
began to notice symptoms that eventually led him to seek mental 
health treatment.  He has had VA outpatient mental health 
treatment from 2002 forward.  The treatment records reflect that 
he reported symptoms of anxiety, depression, and impaired 
concentration.  He said that the symptoms began around 1998, 
around the time of the end of his second marriage.  Clinicians 
have listed impressions of anxiety disorder, depression, and 
bipolar disorder.  Mental health treatment has included 
medications.

Social Security records associated with the claims file show that 
the Veteran has sought Social Security disability benefits, and 
that he receives Supplemental Security Income.  These records 
note diagnoses including major depressive disorder, bipolar 
disorder and anxiety disorder.

In an April 2009 statement, the Veteran reported that he received 
mental health treatment during service in 1979.  In a May 2009 
statement, he indicated that during service he was counseled by 
clergymen while he was stationed in Colorado and in Virginia.  In 
a June 2009 statement, the Veteran asserted that in 1979 his 
service caused him to be separated from his wife and daughter, 
and that this led to divorce.  
He indicated that those events had continued to affect him 
through the present.  He also stated that his duties in service 
were stressful.  He reported that he was responsible for 
computing data for artillery units, and that any mistake could 
cause the deaths of servicemen.  He asserted that the separation 
from his family and stressful duties during service had caused 
his current bipolar disorder.

In an August 2010 statement, the Veteran wrote that he and his 
wife divorced while he was in service.  He stated that he 
requested a compassionate reassignment to a location that would 
allow him to keep custody of his daughter.  He indicated that the 
request was denied, which forced him to relinquish custody of his 
daughter to his ex-wife.  He reported that he continued, through 
the present, to be upset by having been away from his daughter 
during her childhood.  The Veteran wrote that his duties during 
service were to compute artillery firing data for live ammunition 
firing at targets near servicemembers.  He stated that he felt 
under pressure knowing that an error on his part could cause 
rounds to strike and kill servicemembers.  He asserted that the 
demands of that work affected his thinking.  He reported that 
after service he continued to strive to work with no mistakes, 
until 2000, when he noticed problems manifested by a racing mind, 
memory loss, panic attacks, and a sleep disorder.

In the August 2010 videoconference hearing, the Veteran reported 
that his artillery targeting duties during service were very 
stressful.  He stated that it was stressful knowing that error on 
his part could cause the death of servicemembers.  He indicated 
that after service he continued to work in computer operations, 
and continued to think he must perform his work with no mistakes.  
He stated that between 1995 and 2000 he began to admit to himself 
that he had a mental health problem.  He indicated that in that 
period he noticed his mind racing, memory impairment, panic 
attacks, and a sleep disorder.  He stated that about three to 
five years after he noticed problems he began VA mental health 
treatment.  He indicated that treating clinicians had not 
addressed the question as to whether his current mental disorder 
was related to his service.  He related that he had mood swings 
during service and that he continued to have mood swings through 
the present.  He indicated that he blamed the mood swings on the 
stress of his service duties.

Upon review of the record, the Board finds that the preponderance 
of the evidence is against the claim.  While the Veteran and his 
wife were referred for marital counseling, no mental problems 
were reported, noted or found at his separation from service.  He 
received a very favorable recommendation at that time for 
civilian employment from the Battalion Fire Direction Officer.  
The Veteran has reported that he first noticed psychiatric 
symptoms during the period between 1995 and 2000, which 
eventually led him to seek mental health treatment.  However, he 
now contends that he had mood swings during and since service.  
He has related to treatment providers that the onset of symptoms 
coincided with the end of his second marriage in 1998.  The Board 
finds the denial of psychiatric symptoms on the Report of Medical 
History the Veteran completed in April 1981, the normal 
psychiatric evaluation at that time, and the Veteran's report to 
treatment providers of symptoms beginning in the 1990s to be more 
credible and probative than the Veteran's current contentions of 
experiencing psychiatric symptoms during service and continuing 
since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).

Moreover, while the Veteran believes that there is a medical 
nexus between his current psychiatric problems and his military 
service, as a lay person without medical training, the Veteran is 
not competent to opine the etiology of his psychiatric disorder, 
as such matter requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  In this regard, the credible evidence 
reveals the Veteran first notice psychiatric symptoms more than 
10 years after service, and was not diagnosed with such until 
approximately 20 years after service.  Thus, the Veteran is not 
competent to medically link his current disorder to service.  
Significantly, the medical evidence of record suggests his 
current psychiatric disorder is related to the breakup of his 
second marriage, financial difficulties, and problems with his 
third marriage.  There is no medical opinion of record linking 
his current psychiatric disorder to service.

In summary, a chronic psychiatric disorder was not shown in 
service or for many years thereafter, and there is no competent 
opinion linking the current disorder to service.  Thus, the 
preponderance of the evidence is against the claim, and service 
connection for an acquired psychiatric disorder is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


